Per Curiam.

The third affirmative defense to the first cause of action cannot be a complete defense in view of the admitted failure to pay installments due under the 1932 agreement for the months of June, July and August, 1935. Moreover, the agreement alleged in said defense upon its face violates the public policy exemplified in section 51 of the Domestic Relations Law, in that it has a direct tendency toward dissolving the marriage between the parties and was by its terms entered into in order to facilitate “ their divorce action ” (Harris v. Harris, 287 N. Y. 444, 448; Schley v. Andrews, 225 N. Y. 110).
The order should be affirmed, with costs. The first question certified is answered in the negative, the second question certified answered in the affirmative and the third question certified not answered.